DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 June 2019 is compliant with 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is 158 words in length.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: On page 1, line 10 recites "No.TW1302460" and is suggested to be changed to --No.TW1302469-- to avoid typographical error. Additionally, line 10 recites "Plats" and is suggested to be changed to --plates-- to avoid typographical error. 
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  Line 9 recites "being erect state" and is suggested to be changed to --being in an erect state-- to avoid typographical error. Lines 10-11 recite "a second and third linkage" and is suggested to be changed to --a second linkage and a third linkage-- for clarity. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 7 recites “two linkage mechanism” and it is unclear if the limitation intends to refer to two linkage mechanisms or a mechanism with two linkages. Line 8 recites “the linkage mechanism” and it is unclear if the limitation intends to refer 
Regarding claim 2, line 2 recites “regulated with location” and it is unclear what location is being referred to.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (2011/0294635 A1) in view of Saringer (6,269,500 B1).
Regarding claim 1, in figures 1-5 Morris discloses a vibration fitness machine (the user provides vibration while the user exercises, see para. [0021] lines 1-2) comprising: 
Morris discloses a plurality of pins passing through pivot places placed along the second and third linkages 304a/304b of each two linkage mechanism 302/304a/304b, the carrying seat 310a and the fastening seat 306a (see figs. 2-3B and para. [0059] lines 8-13), but lacks a detailed description of a plurality of eccentric units disposed to pivot places among the second and third linkages and the carrying seat and the fastening seat and comprising: a bearing; two eccentric rotary discs mutually and correspondingly disposed at two sides of the bearing; and a support rod passing through the two eccentric rotary discs and connected to the carrying seat or the fastening seat. 
However, in figures 16-18b Saringer discloses a plurality of eccentric units 408/426 disposed to pivot at a place along a linkage 424 comprising: a bearing 408; two eccentric rotary discs 426 mutually and correspondingly disposed at two sides of the bearing 408 (the bearing 408 is shown to have an eccentric rotary disc 426 placed on each of its front and back sides, see fig. 18a); and a support rod 400 passing through 
Regarding claim 2, the modified Morris device discloses that the fastening seat is regulated with location (as the bottom seat 104 vibrates due to movement of the motor 206, the fastening seat 306a/306b moves and is therefore regulated with location, see fig. 2 of Morris).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang et al. (2010/0234197 A1) is cited to show a vibration platform.
Huang et al. (2007/0225622 A1) is cited to show a vibration platform.
Kim et al. (2006/0155221 A1) is cited to show a vibration platform.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555.  The examiner can normally be reached on M-T: 7:30a-5p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER MORALES/Examiner, Art Unit 3785          
                                                                                                                                                                                              /JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785